Crawford, Justice.
Martha A. Sims filed her bill against Simeon Steadham for an account and settlement of her estate in his hands as her trustee and guardian.
The defence relied upon was a compromise and full discharge of all liability upon the payment of the amount agreed upon between the parties.
Upon the trial of the case, the defendant, in connection with other testimony, offered two receipts ; the first for $500.00, bearing date October 20th, 1870, which recited to be 'in full of all moneys due to Martha A. Sims from her grand-father’s estate; the second bearing date December 4th, 1873, for $230, in full of all liability against Simeon Steadham, as one of the executors of Martin Stead-ham, deceased, as well as in full and complete satisfaction for all claims against the said Simeon, as trustee of the said Martha, in any shape, manner, or form, whatsoever.
The complainant sought to set aside the settlement of her estate, as shown in the foregoing receipts, upon the ground that they had been fraudulently obtained by withholding from her the true condition of the amount of money due her by the said trustee and guardian. Whilst, on the other hand, it was insisted that she was informed as to all the material facts in reference to the same.
The jury, under the charge of the court, found for the complainant, and the defendant moved for a new trial *743upon the grounds set out in his motion, three of which only are material here :
(1.) Because the judge charged the jury that, “four years of acquiescence, by the ward, after a full knowledge of all her legal rights, will bar the re-opening of the settlement made with her guardian. But on such occasions the burden of proof is on the guardian to show full knowledge and acquiescence on the part of the ward.”
1. We cannot concur in this view of the law with our learned brother who so ruled, because the receipts here given, being in full settlement and signed by the ward, are certainly bindging upon her, unless she can show some good and lawful reason to the contrary.
She files her bill, and charges that he is in debt to her as her trustee ; he denies it; the testimony comes; she shows by his returns that he received it, and rests; this puts the burden on him ; he shows her receipts in full and complete satisfaction, given more than four years before, and closes; without rebuttal, the case is with the defendant. But to destroy the legal effect of her receipts, which must be a bar to her recovery until overcome, she surrejoins that they were procured by fraudulent representations made by him as to the amount of her estate. Of course, then, the burden rests upon her to make the proof.
(2.) Another error alleged is that the judge charged the jury, “ If the guardian choose to settle out of court without citation, it is his duty to inform the ward fully and precisely of the whole state of her affairs, mentioning all money received for her, the amount due, with interest,” etc.
2. The duty put upon the guardian by this charge is somewhat stricter than the law requires. The whole object of the law in such cases is to see to it, that neither imposition nor fraud is practised by the guardian upon the ward.
“ The intent and spirit of the statute is, that the ward shall know all about the case, and act knowingly. We are not disposed to hold it to its letter, that there must be in every case an actual exhibit of accounts.” Such is *744the language of the present Chief Justice construing §1847 of the Code; 59th Ga., 797.
In this case, it was not pretended by the defendant, at the trial, that the ward had received the full amount of principal and interest that would have been due her upon a strict legal settlement, but the issue was, did she, in view of all the facts connected with the management of her estate, and with a full knowledge of its condition and amount, agree to settle on the- payment of the sums named in the receipts, without mistake on her part, or imposition or fraud on the part of her guardian. To have held this trustee, then, up to more than the letter of the law, and required him to have shown his ward precisely the whole state of her affairs, mentioning all the money received for her, the amount due, with interest, etc., was too exacting upon him, and especially upon an estate that had been brought down through the recent war. A new trial should have been granted.
Judgment reversed.